J-S23039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JUAN C. SOSA                             :
                                          :
                    Appellant             :   No. 2280 EDA 2017

                 Appeal from the PCRA Order June 23, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006214-2012


BEFORE:    SHOGAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MAY 15, 2018

      Appellant Juan C. Sosa files this pro se appeal from the order of the

Court of Common Pleas of Philadelphia County denying Appellant’s petition

pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541–9546. After

careful review, we affirm.

      On September 23, 2013, a jury convicted Appellant of robbery,

conspiracy, robbery of a motor vehicle, receiving stolen property, possessing

an instrument of crime, carrying a firearm without a license, carrying a firearm

in public in Philadelphia, and possessing a firearm with an obliterated serial

number.

      On December 9, 2013, the trial court sentenced Appellant to four to

eight years’ imprisonment for the robbery conviction, four to eight years’

imprisonment for the conspiracy conviction, three to six years’ imprisonment

for robbery of a motor vehicle, and one to two years’ imprisonment for

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S23039-18



carrying a firearm without a license. No further penalty was imposed on the

remaining convictions.        As the sentences were set to run consecutively,

Appellant received an aggregate sentence of twelve to twenty-four years’

imprisonment. On September 28, 2015, this Court affirmed the judgment of

sentence. Appellant chose not to file a petition for allowance of appeal in the

Supreme Court.

       On August 1, 2016, Appellant filed a pro se PCRA petition.1 The lower

court appointed counsel, who subsequently filed a petition to withdraw and a

no-merit letter pursuant to Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988). On June 23, 2017, the PCRA court dismissed the petition

without a hearing and allowed counsel to withdraw. Appellant filed this pro se

appeal and complied with the lower court’s direction to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

       In his appellate brief, Appellant lists three issues for our review:

       1) As applied, is 42 Pa.C.S.A. § 9543 unconstitutional?

       2) Have the Petitioner’s Rights           been   violated   under   the
          Pennsylvania Constitution?

       3) Have the Petitioner’s Rights been violated under the United
          States Constitution?

Appellant’s Brief, at 12.



____________________________________________


1 Appellant’s petition was timely filed. Generally, a PCRA petition “including
a second or subsequent petition, shall be filed within one year of the date
the judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1).

                                           -2-
J-S23039-18



     When reviewing the denial of a PCRA petition, we are guided by the

following standard:

     The standard of review for an order denying post-conviction relief
     is limited to whether the record supports the PCRA court's
     determination, and whether that decision is free of legal error. The
     PCRA court's findings will not be disturbed unless there is no
     support for the findings in the certified record.

Commonwealth v. Allen, 48 A.3d 1283, 1285 (Pa.Super. 2012) (citations

omitted).

     As an initial matter, we note the following:

     although this Court is willing to construe liberally materials filed
     by a pro se litigant, pro se status generally confers no special
     benefit upon an appellant. Commonwealth v. Maris, 427
     Pa.Super. 566, 629 A.2d 1014, 1017 n. 1 (1993). Accordingly, a
     pro se litigant must comply with the procedural rules set forth in
     the Pennsylvania Rules of the Court. Id. This Court may quash
     or dismiss an appeal if an appellant fails to conform with the
     requirements set forth in the Pennsylvania Rules of Appellate
     Procedure. Id.; Pa.R.A.P. 2101.

Commonwealth v. Freeland, 106 A.3d 768, 776–77 (Pa.Super. 2014)

(quoting Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super. 2003)).

     Appellant’s pro se brief does not comply with our rules of appellate

procedure. Although Appellant’s brief contains three issues in the questions

involved section, his argument is undivided, rambling, and substantially

incoherent. Pa.R.A.P. 2119 (“[t]he argument shall be divided into as many

parts as there are questions to be argued … followed by such discussion and

citation of authorities as are deemed pertinent”). Nonetheless, we will review

the argument Appellant appears to address in his defective brief.



                                    -3-
J-S23039-18



      Appellant appears to argue that he was denied the opportunity to

challenge the legality of his sentence pursuant to Alleyne v. United States,

570 U.S. 99, 133 S.Ct. 2151 (2013) (holding that any fact that increases the

mandatory minimum sentence is an element of the crime and must be

submitted to the jury and found beyond a reasonable doubt).

      However, Appellant’s claim is clearly meritless as he was not sentenced

to a mandatory minimum sentence. As noted above, Appellant was sentenced

to consecutive terms of four to eight years’ imprisonment for the robbery

conviction, four to eight years’ imprisonment for the conspiracy conviction,

three to six years’ imprisonment for robbery of a motor vehicle, and one to

two years’ imprisonment for carrying a firearm without a license. No further

penalty was imposed on Appellant’s remaining convictions.       There is no

support in the record for Appellant’s claim that he received a mandatory term

of imprisonment pursuant to 42 Pa.C.S. 9712.1 (Sentences for certain drug

offenses committed with firearms). As a result, Appellant has not shown he

is entitled to collateral relief.

      Accordingly, we affirm the lower court’s decision to deny Appellant’s

PCRA petition.

      Judgment of sentence affirmed.




                                    -4-
J-S23039-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/18




                          -5-